DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-8, 18, 19, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "along the volumetric compensating diaphragm or the termination boot the device is free to bend" as now cited in claim 1.
 	Claims 3, 4, 6-8, 18, 19, and 22-24 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 18, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishise et al. (4479031) in view of Al-Harthi et al. (2017/0103826).
 	Ishise et al. discloses a device comprising an electrical cable, the electrical cable comprising a conductor, an insulator (7) coaxial with the conductor; and a volumetric compensating diaphragm (6, composed of 4, 4', 5) located radially outwardly of the insulator, wherein the volumetric compensating diaphragm comprises a compound layer which is comprised of a polymer matrix, and wherein the compound layer forms a sealed chamber comprising an insulating material (3) sealed therein (re claim 1).  
 	Ishise et al. does not disclose the compound layer comprising a graphene nano-platelet additive incorporated into a cross-linked polymer matrix (re claim 1).
 	Al-Harthi et al. discloses a cable ([0150]) comprising a compound which is comprised of a graphene nano-platelet additive incorporated into a cross-linked ([0137]) polymer matrix (abstract) which comprises an elastomer (re claim 7), wherein the elastomer comprises styrene-butadiene rubber ([0092]) (re claim 8), wherein a proportion of graphene nano-platelet additive expressed in parts per hundred (phr) is between 0.1 and 1.0 ([0020]-[0021]) (re claims 3-4 and 18-19).
 	It would have been obvious to one skilled in the art to use a compound comprising between 0.1 and 1.0 phr of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix, a styrene-butadiene rubber, for the volumetric compensating diaphragm of Ishise et al. since such compound provides improved electrical properties and enhanced mechanical strength as taught by Al-Harthi ([0005]).  It is noted that since the modified device of Ishise et al. comprises structure and material as claimed, the device is free to bend along the volumetric compensating diaphragm (re claim 1).
 	Re claim 23, although not disclosed in Ishise et al., it would have been obvious to one skilled in the art to use a hollow cylindrical socket conductor for the conductor of Ishise et al. to meet the specific use of the resulting device since hollow conductor is well-known for being used in electrical cables.
 	Modified device of Ishise et al. also discloses that the volumetric compensating diaphragm extends past a bitter end of the conductor (re claim 24).

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (4003620) in view of Al-Harthi et al.
 	O'Brien et al. discloses a device comprising an electrical cable (10), the cable comprising a conductor (18), an insulator (16) coaxial with the conductor; and a volumetric compensating diaphragm (62) located radially outwardly of the insulator, wherein the diaphragm forms a sealed chamber comprising an insulating material (20) sealed therein (re claim 1).  O'Brien et al. also discloses the insulating material comprising an insulating liquid (oil) (re claim 6).
 	O'Brien et al. does not disclose the diaphragm comprising a compound layer which is comprised of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix to produce a polymer composite (re claim 1).
 	Al-Harthi et al. discloses a cable ([0150]) comprising a compound which is comprised of a graphene nano-platelet additive incorporated into a cross-linked ([0137]) polymer matrix (abstract), wherein a proportion of graphene nano-platelet additive expressed in parts per hundred (phr) is between 0.1 and 1.0 ([0020]-[0021]) (re claims 3-4).
 	It would have been obvious to one skilled in the art to use a compound comprising between 0.1 and 1.0 phr of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix for the volumetric compensating diaphragm of O'Brien et al. since such compound provides improved electrical properties and enhanced mechanical strength as taught by Al-Harthi ([0005]).  It is noted that since the modified device of O'Brien et al. comprises structure and material as claimed, the device is free to bend along the volumetric compensating diaphragm (re claim 1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ishise et al. in view of Al-Harthi et al. as applied to claim 1 above, and further in view of Guo et al. (2007/0092716).

 	Claim 22 additionally recites that the graphene nano-platelets are aligned in
the same direction, perpendicular to a diffusion path of water through the
compound layer. Guo et al. discloses a compound comprising graphene nano-
platelets which are aligned in the same direction, perpendicular to a diffusion path
of water through the compound layer (i.e., aligned in the lengthwise direction)
(Fig. 2B).  It would have been obvious to one skilled in the art to align the
graphene nano-platelets in the modified cable of Ishise et al. in the direction
perpendicular to a diffusion path of water through the compound layer (1.e., aligned in the lengthwise direction) since it is taught by Guo et al. that graphene nano-platelets can be arranged parallel, perpendicular, or at an angle with respect to a longitudinal axis.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847